Case 1:20-cv-10054-GBD Document17 Filed 04/12/21 Page 1 of 1

Tilton Beldner LLP | www.tiltonbeldner.com

626 RXR Plaza

Uniondale, NY 11556
Direct Tel.: (516) 262-3602
Fax: (516) 324-3170
jbeldner@tiltonbeldner.com

   

 

  
   

sgoartcene SB

iC \ HUSDe SONY

leg Nt Hh

April 6, 2021

Via ECF
Hon. Judge George B. Daniels
USS. District Judge T
oo he jni: ny
Southern District of New York Vy © Anny _(itial ¢ ~~ IRDERED
500 Pearl Street APR I 2 2023" 13, 2027 7p Prence is an:
New York, NY 10007 ° May 4, 295) Umed fie
: at m
0

Re: Cid v. BB Management of New York Corp. “fe & ‘am
Index No.: 20-CV-10054 (GBD) : “oy L

Dear Hon. Judge Daniels:

 

EMA

A rp

This office is co-counsel in our representation of the Defendant in this action, and | ee
on behalf of all parties to respectfully request an adjournment of the initial conference currently
scheduled for April 13, 2021. This morning, the parties participated in the first session of a
mediation, which was conducted through the Southern District mediation program. The discussion
was productive, and the parties are going to continue discussing a potential resolution in the
coming days. Accordingly, we respectfully request a two-week adjournment of the initial
conference, so as to allow all parties to conserve resources while engaging in settlement
discussions. This is the first request for an adjournment of the initial conference. Should the court
grant this request, no future deadlines would be affected.

Thank you for your time and consideration regarding this matter.
Very truly yours,

/S/
Joshua Beldner

 

CC: VIA ECF
Counsel for all parties

 

Tilton Beldner LLP 1

 
